Tilson, Judge:
When the appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, were called for hearing, counsel for the respective parties submitted the same for decision upon the following stipulation:
It is stipulated and agreed that the issue in the cases at bar is the same as in Reappraisement No. 108363-A, which was published as Reap. Dec. 4004, and affirmed by the First Division, consisting of Judge Brown, Judge Evans, and Judge Dallinger, on December 3, 1937, and that the record in that case, including the decision of the trial court, and the Decision of the Appellate Division, may be incorporated in this case.
Accepting the above stipulation as a statement of fact, and following the cited authorities and for the reasons stated therein, I find the proper dutiable values of the merchandise in these appeals to be the values found by the appraiser, any question as to the conversion of the currency being left to the collector upon liquidation of the entries. Judgment will be rendered accordingly.